Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claims 1-35, 38-44, and 47 are currently pending and have been fully considered. 
Claims 36-37 and 45-46 have been cancelled.
The 112 rejection of claim 37 has been withdrawn in light of applicant’s cancellation of claim 37.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-35, 38-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over KATO (JP2005272569) in view of machine translation of KATO and MIGUEL (EP 2199365).
The following will refer to the machine translation of KATO as KATO.
KATO teaches treating a wood-based biomass to heating at 150-400°C to generate an oily fraction from pyrolysis. (abstract)
The oily fraction from pyrolysis is separated from the wood-based material and retrieved. The residual wood-based biomass material is fed into coker production equipment and charged into a coke oven for dry distillation (bio-oil to distillation to produce coke bottoms).
KATO does not explicitly teach devolatilization or calcining the coke.
KATO does teach carbonizing the woody biomass to produce coke.
However, MIGUEL teaches a process for producing recarburizer carbonaceous material in which lignocellulosic material is pyrolyzed and then carbonized. (abstract) MIGUEL further teaches calcining.
MIGUEL teach calcination occurs at 1150°C. (Para 30)
It would be obvious to one of ordinary skill in the art to calcine the coke produced in KATO as taught in MIGUEL.

MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater, a low or O percent of sulfur, trace levels of transition metals. (para 22)
KATO and MIGUEL do not explicitly teach that the recarburized coke produced have specific electrical conductivity and HHV.
However, MIGUEL teaches an elemental makeup that is substantially similar to what is currently being claimed and one of ordinary skill in the art would expect that a product with the same elemental makeup would have substantial similar properties as the one that are being claimed.
Regarding claims 2-5, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater. (para 22)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 6-9, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater.
A 95% of carbon or greater would leave less than 5% of all other elements.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 10-14, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater.
A 95% of carbon or greater would leave less than 5% of all other elements.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15-17, MIGUEL teaches recarburizer coke that comprises trace levels of transition metals (preferably less than 50 ppm). (para 22)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 18-19, MIGUEL teaches recarburizer coke that comprises a low or 0 percent of sulfur. (para 22)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 20-21, MIGUEL teaches recarburizer coke that comprises trace levels of transition metals (preferably less than 50 ppm). (para 22)
prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 22-23, MIGUEL teaches recarburizer coke that comprises trace levels of transition metals (preferably less than 50 ppm). (para 22)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 24-26, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater.
A 95% of carbon or greater would leave less than 5% of all other elements.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 27-29, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater.
A 95% of carbon or greater would leave less than 5% of all other elements.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 40-42, MIGUEL teaches recarburizer coke that comprises an elemental makeup of 95% carbon or greater.
A 95% of carbon or greater would leave less than 5% of all other elements.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 39, KATO and MIGUEL do not explicitly teach that the recarburized coke produced have specific electrical conductivity and HHV.
However, MIGUEL teaches an elemental makeup that is substantially similar to what is currently being claimed and one of ordinary skill in the art would expect that a product with the same elemental makeup would have substantial similar properties as the one that are being claimed.
Regarding claims 43, KATO teaches treatment of a wood-based biomass and MIGUEL teaches the use of lignocellulosic materials.

KATO does not explicitly teach removing oxygen prior to distillation.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over KATO (JP2005272569) in view of machine translation of KATO and MIGUEL (EP 2199365) as applied to claims 1-35, 38-43 and 47 above, and further in view of MULLEN et al. (U.S. 9434885).
The above discussion of KATO in view of MIGUEL is incorporated herein by reference.
KATO in view of MIGUEL do not explicitly teach recycling non-condensable gases back into the reactor to produce deoxygenated oil.
MULLEN et al. teach a process for producing bio-oil produced from pyrolysis in an inert atmosphere in a reactor.
50% to 85% of non-condensable gases generated from pyrolysis are recycled back into the reactor to produced deoxygenated oil.
The method is taught to not include externally added catalysts.
It would be obvious to one of ordinary skill in the art to use the technique that MULLEN et al. teach in the production of bio-oil that is taught in KATO.

MULLEN et al. teach deoxygenated pyrolysis oils have better combustion characteristics. (lines 14-35 of column 1)
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that MIGUEL teaches a very different product than the one that is claimed and therefore, one of ordinary skill in the art would not expect substantially similar properties as they are not substantially similar.  Applicant bases this argument that MIGUEL teaches a process that ignores and/or burns the liquid/gas pyrolysis product.  Applicant argues that the present claims are directed toward condensable liquid.
This is not persuasive as the rejection is based on the combination of KATO in view of MIGUEL.

KATO teaches generating an oil fraction that is subjected to dry distillation to collect a coke product.  
This coke product may be processed similarly to the process taught by MIGUEL to produce recarburizer coke.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771